                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 20, 2019
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                      CORPUS CHRISTI DIVISION

ERIC DIMICK,                             §
                                         §
        Petitioner,                      §
VS.                                      §   CIVIL NO. 2:18-CV-9
                                         §
LORIE DAVIS,                             §
                                         §
        Respondent.                      §

                                     ORDER

      The Court is in receipt of Respondent’s Motion for Summary Judgment, Dkt.
No. 10; Petitioner’s Response to the Motion for Summary Judgment, Dkt. No. 14;
the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 15;
and Petitioner’s Objections to the M&R, Dkt. No. 18.
      After independently reviewing the record, the filings, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 15. Accordingly, the Court GRANTS
Respondent’s Motion for Summary Judgment, Dkt. No. 10. The Court DISMISSES
the above-captioned case and DENIES Petitioner a Certificate of Appealability.
      Final judgment will be entered separately.


      SIGNED this 20th day of March, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
